Case: 4:17-cv-02455-CDP Doc. #: 197 Filed: 04/28/21 Page: 1 of 2 PageID #: 4280




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MALEEHA AHMAD, et al.,                       )
                                             )
                        Plaintiffs,          )
                                             )
        v.                                   )       No. 4:17-cv-2455 CDP
                                             )
CITY OF ST. LOUIS, MISSOURI,                 )
                                             )
                        Defendant.           )


                                      Motion to Vacate Stay

        Plaintiffs request this Court vacate the stay entered on July 12, 2019, ECF No. 191. In

support, Plaintiffs state:

        1.      On July 12, 2019, this Court granted Defendant’s motion to stay proceedings

pending its interlocutory appeals to the Eighth Circuit. ECF No. 191. The stay was granted over

the opposition of Plaintiffs, who were prepared to prosecute their case on the merits as scheduled

on August 26, 2019. ECF No. 189. Defendant and this Court both relied on the fact that

Defendant did not seek to stay the preliminary injunction as a support for the conclusion that

Plaintiffs would not be prejudiced by a stay. ECF Nos. 187, 191.

        2.      On April 27, 2021, a panel of the Eighth Circuit issued an opinion and judgment

in Defendants’ appeals, which had been consolidated. ECF No. 195. The panel majority directed

that upon remand a final judgment be entered no later than October 31, 2021. Id. Furthermore,

the panel majority determined that the preliminary injunction must be vacated if the majority’s

deadline is not satisfied.

        3.      For the reasons set forth in the accompanying memorandum in support, the stay

should be vacated.

                                                 1
Case: 4:17-cv-02455-CDP Doc. #: 197 Filed: 04/28/21 Page: 2 of 2 PageID #: 4281




WHEREFORE Plaintiffs request this Court vacate the stay and establish a schedule that will

permit Plaintiffs’ request for permanent relief to be decided on the merits prior to October 31,

2021.

                                                     Respectfully submitted,

                                                     /s/ Anthony E. Rothert
                                                     Anthony E. Rothert, #44827MO
                                                     Jessie Steffan, #64861MO
                                                     Omri E. Praiss, #41850MO
                                                     ACLU of Missouri Foundation
                                                     906 Olive Street, Suite 1130
                                                     St. Louis, Missouri 63101
                                                     (314) 652-3114
                                                     arothert@aclu-mo.org
                                                     jsteffan@aclu-mo.org
                                                     opraiss@aclu-mo.org

                                                     Gillian R. Wilcox, #61278MO
                                                     406 West 34th Street, Suite 420
                                                     Kansas City, Missouri 64111
                                                     ACLU of Missouri Foundation
                                                     (816) 470-9938
                                                     gwilcox@aclu-mo.org
                                                     Attorneys for Plaintiffs




                                                 2
